Citation Nr: 0515467	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  04-18 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

The veteran had active service from January 1964 to December 
1967.  This case comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  


FINDINGS OF FACT

1.  The veteran does not have a left ear hearing loss 
disability as defined for purposes of VA benefits.

2.  Right ear hearing loss is related to noise exposure 
during the veteran's military service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.385 (2004).

2.  Right ear hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letters dated in August 2003 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The duty to notify the 
appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file.  The veteran has 
submitted his private medical records.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  The claimant was notified of 
the need for a VA examination, and one was accorded him.  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify of inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The service medical records are entirely negative for 
evidence of hearing loss.  Audiometric readings at entry into 
service were as follows:

Hertz (Hz)	500	1000	2000	3000	4000
Left		10	10	5	--	5
Right		5	10	5	--	5

A notation in an April 1967 medical report indicates that the 
veteran's ears were "plugged up," but this was attributed 
to cerumen.  The veteran's service separation examination, 
conducted in 1967, is of record and it contains the following 
puretone values:

Hertz (Hz)	500	1000	2000	3000	4000
Left		0	0	0	--	5
Right		0	0	0	--	5

Findings for the veteran's ears were normal.  

Subsequent to service discharge, a private hearing evaluation 
was conducted in July 2003.  This report provided 
audiological readings for four of the frequencies used for 
rating purposes; however, it reported them in a graphical 
format, which does not precisely show the measured values.  
However, it was noted that the average puretone value for the 
left ear was 22.5 decibels, and the average for the right ear 
was 27.5 decibels.  Word recognition scores for both ears 
were 96 percent.  The diagnosis was mild high frequency 
sensorineural hearing loss bilaterally.  

Thereafter, the veteran was afforded a VA examination in 
October 2003.  The following puretone thresholds were 
recorded:

Hertz (Hz)	500	1000	2000	3000	4000 Average
Left		10	15	25	20	35	24
Right		10	15	15	45	35	28

Speech discrimination was measured at 96 percent, 
bilaterally.  The diagnosis was high frequency sensorineural 
loss for the right ear and hearing sensitivity within the 
normal limits for VA rating purposes for the left ear.  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

While the private hearing evaluation in 2003 provided a 
numerical average for each ear, the regulations require 
values for each of the frequencies stated.  Accordingly, the 
Board finds this report to be inadequate for rating purposes.  

However, subsequent to this examination, the VA examination 
report in meets the regulatory requirements for reporting 
findings of the veteran's hearing loss.  As the reading for 
the right ear at 3000 Hertz is greater than 40, the criteria 
for a hearing loss disability in the right ear are met.  See 
38 C.F.R. § 3.385.  For the left ear, none of the readings 
are 40 or above, and only one reading is 26 or above.  
Moreover, the speech recognition score for the left ear is 
above 94.  

The Board has also considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment; 
however, these do not apply in the veteran's case.  See 
38 C.F.R. § 4.86 (2004).  Specifically, each of the four 
specified frequencies is not 55 decibels or more; and the 
puretone threshold is not 30 decibels or less at 1000 Hertz, 
nor is it 70 decibels or more at 2000 Hertz.  Id. 

Current hearing loss in the right ear has been shown for VA 
purposes.  The veteran contends that he was experienced 
acoustic trauma while in service.  The veteran does not 
contend that he engaged in combat or that his claimed noise 
exposure is related to combat.  Rather, he contends that he 
was exposed to the noise of "rifles, pistols, and jet 
engines."  At the October 2003 VA examination, the veteran 
reported that he worked in intelligence and that his tent was 
less than 100 yards from the flight line.  However, he also 
reported that in civilian life he has worked as a police 
officer with exposure to weapons noise.  The veteran's DD-214 
shows that he served in the Air Force, and the Board finds 
that his statements with respect to noise exposure are 
credible.  Moreover, the veteran is competent to relate such 
noise exposure.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  However, although the veteran is competent to report 
on experiences in service, as a lay person without medical 
training the veteran is not competent to relate those 
experiences to a particular diagnosis.  Id. 



In this regard, the examiner at the hearing evaluation stated 
in his July 2003 report that, 

[f]rom your history of being exposed to 
the noise of rifles, pistols, and jet 
engines, while serving in the military 
during the 1960's, it is quite likely 
that this was the beginning of your 
hearing loss. . . .  The type and degree 
of your hearing level on your audiogram 
is consistent with noise induced hearing 
loss.  Also your decreased auditory 
discrimination ability and tinnitus would 
tend to confirm this.  

The October 2003 VA examiner stated that he reviewed the 
veteran's claim file.  He provided an opinion that "[a]s 
hearing was within normal limits at Military Separation, it 
is unlikely that the current hearing loss is related to 
Military acoustic trauma."  

The critical distinction between the opinion of private 
examiner and the VA examiner is that only the VA examiner had 
access to the veteran's service medical records.  As stated 
above, the Board accepts the veteran's account that he was 
exposed to the noise of firearms and jet engines during 
service.  Therefore, the private examiner's opinion is not 
discounted simply because it is based on the veteran's 
account of what occurred during service.  

In this case, the service medical records do not show right 
ear hearing loss at any time during the veteran's active 
service.  The veteran did not report a hearing loss 
disability, either to VA or to his health care providers 
until he filed his July 2003 claim, more than three decades 
after he left service.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) (a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).  
Nevertheless, even if hearing loss is not shown in service or 
at separation therefrom, service connection can be 
established for hearing loss if medical evidence shows that 
it is actually due to incidents of service.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).

The private examiner provided an opinion that the noise the 
veteran was exposed to in service was "quite likely . . . 
the beginning of your hearing loss."  The VA examiner's 
opinion is based on the evidence that existed at the 
conclusion of the veteran's period of military service, 
almost 35 years prior, and does not account for the 
possibility, under Hensley, that the veteran's right ear 
hearing loss could have been incurred in service, but had not 
yet manifested at separation from service.  Accordingly, as 
the veteran was exposed to acoustic trauma in service and 
there is medical evidence of record that relates the 
veteran's current right ear hearing loss to that acoustic 
trauma, service connection for right ear hearing loss is 
warranted. 

With respect to the left ear, it is now well settled that in 
order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  The evidence shows that 
current left ear hearing loss for VA purposes has not been 
shown by the evidence of record.  Accordingly, service 
connection for left ear hearing loss is not warranted.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim for left ear hearing 
loss, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


